Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1614
                       Lower Tribunal No. 20-10464
                          ________________


           Camilo Rodrigues and Rebeca Rodrigues,
                                 Appellants,

                                     vs.

       Universal Insurance Company of North America,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

      Kula & Associates, P.A., and Elliot B. Kula, W. Aaron Daniel and
William D. Mueller, for appellants.

    Quintairos, Prieto, Wood & Boyer, P.A., and Dorothy Venable DiFiore
(Tampa), for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.